         Case 2:21-cv-00127-MJH Document 15 Filed 04/19/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ROBERT JAHODA and THOMAS                             )
KLAUS,                                               )
                                                     )         2:21-cv-127
                       Plaintiffs,                   )
                                                     )
                       v.                            )         Judge Marilyn J. Horan
                                                     )
FRNDLY TV, INC.,                                     )
                                                     )
                       Defendant.                    )

                                 MEMORANDUM OPINION

       This action is brought by Plaintiffs Robert Jahoda and Thomas Klaus against Defendant

Frndly TV, Inc. (Frndly TV) for discrimination under Title III of the Americans with Disabilities

Act (ADA). (ECF No. 1, ⁋ 1). Presently before the Court is a Motion to Dismiss filed by Frndly

TV for lack of subject matter jurisdiction and failure to state a claim upon which relief can be

granted. (ECF No. 8, at 2). Because the Court has subject matter jurisdiction over the Plaintiffs

claims and the Plaintiffs’ Complaint has alleged sufficient factual material, which taken as true,

to state a claim upon which relief can be granted, Frndly TV’s Motion to Dismiss will be denied.

       Mr. Jahoda and Mr. Klaus are blind individuals who allege that they cannot enjoy Frndly

TV’s online streaming content because the provider’s platform does not offer audio description

tracks of its shows and movies. (ECF No. 1, ⁋ 4). Because of the lack of audio description

tracks, Mr. Jahoda and Mr. Klaus have not signed up for this streaming service that they would

otherwise be able to enjoy. (ECF No. 1, ⁋ 27).

       Frndly TV argues in its Motion to Dismiss that this Court lacks subject matter jurisdiction

pursuant to Federal Rule of Civil Procedure 12(b)(1) over Plaintiffs’ claims because The

Twenty-First Century Communications and Video Accessibility Act of 2010 (CVAA) does not

                                                 1
          Case 2:21-cv-00127-MJH Document 15 Filed 04/19/21 Page 2 of 3




create a private right of action by individuals. (ECF No. 8, at 3). Plaintiffs argue in their

Response that they are not bringing the present action under the CVAA but instead are bringing

this action under the ADA, which creates a private right of action. (ECF No. 9, at 3-4).

Although Frndly TV is correct that the CVAA does not create a private right of action, the

Plaintiffs are not bringing this present action under the CVAA. Instead, the Plaintiffs bring this

action under the ADA, which allows individual plaintiffs to bring suit in federal district court for

alleged discrimination on the basis of disability. See 42 U.S.C. § 12188. Thus, this Court has

subject matter jurisdiction over the Plaintiffs’ ADA claims, and Frndly TV’s Motion to Dismiss

for lack of subject matter jurisdiction will be denied.

        Frndly TV next argues within its Motion to Dismiss that the Plaintiffs’ Complaint should

be dismissed for failure to state a claim upon which relief can be granted pursuant to Federal

Rule of Civil Procedure 12(b)(6). (ECF No. 8, at 7-9). However, as the Plaintiffs point out in

their Response, Frndly TV has failed to cite any factual material within its Motion to Dismiss

explaining the basis for why the Complaint should be dismissed pursuant to Rule 12(b)(6). (ECF

No. 9, at 5). Instead, Frndly TV spends two pages discussing the relevant legal standard under

Rule 12(b)(6) without providing any factual or legal analysis for why Plaintiffs claims should be

dismissed. Considering the relevant legal standard on a motion to dismiss under Rule 12(b)(6),

see e.g., Ashcroft v. Iqbal, 556 U.S. 662 (2009), Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2008),

Connelly v. Lane Const. Corp., 809 F.3d 780 (3d Cir. 2016), and the failure of Frndly TV to

make a legal argument for why the Complaint should be dismissed pursuant to Rule 12(b)(6), the

Court finds that Plaintiffs have set forth sufficient factual allegations taken as true, to state a

plausible claim for relief against Frndly TV for violations of the ADA. Discovery should be

permitted as to the legal theories asserted by the Plaintiffs. Thus, Frndly TV’s Motion to Dismiss for

failure to state a claim upon which relief can be granted will be denied.

                                                   2
          Case 2:21-cv-00127-MJH Document 15 Filed 04/19/21 Page 3 of 3




        For the reasons stated above, Frndly TV’s Motion to Dismiss will be denied. Defendant

shall have fourteen days from the entrance of this Order to file an Answer. An appropriate Order

will be entered.



       4/19/2021
Date: _________________                               _________________________
                                                      Marilyn J. Horan
                                                      United States District Court Judge




                                                 3
